Case 6:15-cv-01855-TAD-CBW Document 351 Filed 09/04/19 Page 1 of 7 PageID #: 12464



                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF LOUISIANA
                                  LAFAYETTE DIVISION

   TOTAL REBUILD, INC.                    )
                                          )
        Plaintiff/Counterclaim-Defendant, )              Case No. 6:15-cv-01855-TAD-CBW
                                          )
   v.                                     )              JUDGE TERRY A. DOUGHTY
                                          )
   PHC FLUID POWER, L.L.C.,               )              MAGISTRATE JUDGE WHITEHURST
                                          )
        Defendant/Counterclaim-Plaintiff. )              JURY TRIAL DEMANDED
                                          )


   DEFENDANT PHC FLUID POWER, L.L.C.’S REPLY TO PLAINTIFF’S OPPOSITION
   TO DEFENDANT’S MOTION TO EXCLUDE ROYSTON REPORT AND PRECLUDE
                          JOHN W. ROYSTON


          For its reply to Plaintiff Total Rebuild, Inc.’s (“Total’s”) Opposition to the Motion to

   Exclude Royston Report and Preclude John W. Royston. (Dkt. 334), Defendant PHC Fluid Power,

   L.L.C. (“PHC”) states:

   I.     PHC’S MOTION WAS TIMELY FILED.
          Section 5(d) of the Abbreviated Scheduling Order provides that the deadline for parties to

   file pretrial memoranda regarding outstanding discovery issues is August 19, 2019. (Dkt. 275).

   Section 5(d)(ii) further states that “[a]ll parties shall file memoranda on any outstanding discovery

   issues, including any issues relating to expert qualifications and testimony.” (Dkt. 275) (emphasis

   added). Pursuant to the Court’s Order, PHC timely filed its Motion to Exclude Royston Report and

   Preclude John W. Royston and Memorandum Under Section 5(d) of the Abbreviated Scheduling

   Order (the “Motion”) on August 19, 2019. (Dkt. 309). Therefore, Total’s assertion that PHC filed

   its Motion “weeks past its deadline to do so” is incorrect.

   II.    PHC WAS NOT REQUIRED TO DEPOSE OR SUBPOENA DOCUMENTS THAT
          TOTAL’S EXPERT WITNESS RELIED UPON.

                                                    1
Case 6:15-cv-01855-TAD-CBW Document 351 Filed 09/04/19 Page 2 of 7 PageID #: 12465



          PHC should not have had to subpoena any documents from Total’s Expert John W.

   Royston because Federal Rule of Civil Procedure 26(a)(2)(B) is clear that the duty to produce “the

   facts or data considered by the witness in forming [his or her opinions]” lies with the party

   introducing the expert. Fed. R. Civ. P. 26(a)(2)(B). Total attempts to distinguish the cases PHC

   relies upon in its Motion because PHC did not depose Mr. Royston or subpoena documents.

   Indeed, the cited cases involved parties who were forced to resort to a subpoena for an opposing

   party’s failure to produce documents that an expert relied upon in forming the expert’s opinions.

   See Diaz v. Goodyear Tire & Rubber Co., No. CV 07-353-B-M2, 2009 WL 10679373 (M.D. La.

   Mar. 31, 2009) (citing Estate of Manship v. U.S., 236 F.R.D. 291, 295 (M.D. La. 2006)). However,

   the court’s opinion in Diaz shows that a subpoena for documents an expert relies upon in forming

   his or her expert opinion is not necessary in the first place:

          Pursuant to Fed. R. Civ. P. 26(a)(2), testifying experts . . . must produce not only their
          written reports but also all materials that they “considered” in forming their opinions,
          regardless of when those materials were received, generated, reviewed, or used. . . . The
          Advisory Committee Notes to the 1993 Amendments to Rule 26 provide express
          instruction on how to interpret the requirement that an expert disclose all information
          “considered” in formulating his or her opinions. . . . The commentary indicates that the
          term “considered” in Rule 26(a)(2)(B) exceeds the more narrow definition of “relied
          upon,” referring instead to any information furnished to a testifying expert that such expert
          “generates, reviews, reflects upon, reads, and/or uses in connection with the formulation of
          his opinions, even if such information is ultimately rejected.
   Id. at *2 (emphasis added) (internal citations omitted). Here, Total failed to timely produce with

   the Royston Report the materials that Mr. Royston considered in forming his damages opinions,

   and specifically his assertions regarding “Cost per unit” and the “Profit Margin” for Total’s

   systems that allegedly embody the ’428 Patent. (Dkt. 295-5).

          Total also makes a futile attempt in arguing that the materials Mr. Royston allegedly relied

   upon in forming his damages opinions were not subject to the cited discovery requests and July

   12, 2017 Order (Dkt. 136). Although the Court denied PHC’s request for Total to immediately


                                                     2
Case 6:15-cv-01855-TAD-CBW Document 351 Filed 09/04/19 Page 3 of 7 PageID #: 12466



   supplement “its response to Interrogatory No. 15 to provide the expenses and profits generated

   from the sale of all systems that Total alleges embody, practice or use asserted claims of the ’428

   Patent,” it granted PHC’s motion to the extent that Total was obligated to “supplement their

   responses once information becomes available.” (Dkt. 115 – Defendant PHC Fluid Power,

   L.L.C.’s Motion to Compel Discovery Responses from Total Rebuild, Inc.); (Dkt. 136 – Minutes

   of Court). While it is unclear exactly how the documents produced on August 16, 2019 (again, 31

   days prior to trial and 259 days after the disclosure of the Royston Report) assisted Mr. Royston

   in determining the costs, expenses, and profits generated from the systems that allegedly use the

   ’428 Patent, the produced documents nonetheless contain information that relate to the costs,

   expenses, and profits associated with the ’428 Patent systems. Total’s assertion that the discovery

   requests and the July 12, 2017 Order were limited to “bill of materials” is simply wrong.

          Most significantly, it cannot be lost that the documents at issue are Total’s financial

   documents and date back to 2015. Whether Mr. Royston is Total’s accountant must be considered

   because financial documents – even assuming the implausible excuse that all receipts and invoices

   for parts and materials go directly and exclusively to Mr. Royston – are within the possession,

   custody, or control of Total. Because the documents have existed since 2015 and Total failed to

   produce said documents pursuant to the disclosures requirement in Federal Rule of Civil Procedure

   26(a) and (e), discussion of Federal of Rule Civil Procedure 37 is entirely appropriate. “If a party

   fails to provide information . . . as required by Rule 26(a) or (e), the party is not allowed to use

   that information or witness to supply evidence . . . at a trial unless the failure was substantially

   justified or is harmless.” Fed. R. Civ. P. 37(c)(1) (emphasis added). Rather than rebut PHC’s

   argument, Total ignores it altogether and thereby fails to show why its failure to produce was

   substantially justified or harmless. Pursuant to the Rule and to avoid unfair prejudice to PHC, Total



                                                    3
Case 6:15-cv-01855-TAD-CBW Document 351 Filed 09/04/19 Page 4 of 7 PageID #: 12467



   should not be allowed to use its untimely disclosure. Without the underlying documentation or

   information to support Total’s alleged expenses and revenue, PHC was unable to depose Total

   about the documents and cannot make a competent rebuttal argument at trial. Therefore, the

   Royston Report should be excluded, and Mr. Royston should be precluded from testifying at trial.

   III.   MR. ROYSTON’S CREDENTIALS AS A CPA ARE NOT SUFFICIENT TO PASS
          DAUBERT AND RULE 702 SCRUTINY.
          “[I]t has long been the rule in the Fifth Circuit that an expert must come to court with more

   than his credentials and a subjective opinion in order to be permitted to testify.” Tassin v. Sears,

   Roebuck & Co., 946 F. Supp. 1241, 1245 (M.D. La. 1996) (citing Viterbo v. Dow Chemical Co.,

   826 F.2d 420, 422 (5th Cir.1987)). Expert reports must explain the methodologies relied upon in

   reaching a conclusion rather than leaving the Court and a jury to guess at how the expert used the

   evidence to form a conclusion. See Smith v. Chrysler Group, L.L.C., 909 F.3d 744, 749 (5th Cir.

   2018) (affirming the District Court’s exclusion of an expert report that included findings that were

   “highly conclusory” and failed to explain the methodology for reaching its conclusions); see also

   Mack Trucks, Inc. v. Tamez, 206 S.W.3d 572, 582 (Tex. 2005) (“The trial court was not required

   to accept [an expert’s] opinion at face value just because [the expert] was experienced . . . .”).

           Here, Mr. Royston’s credentials as a CPA are not enough to pass Daubert and Rule 702

   muster. The Royston Report is full of conclusions without explanation based in no small measure

   on the fact that he is Total’s accountant, not an independent third party. The Royston Report fails

   to identify the facts or data in which it relies upon and fails to explain why it chose the unknown

   methodologies and principles it apparently relies upon. A reader of the Royston Report walks away

   with more questions than answers because the Royston Report fails to adequately connect the dots

   between information and his conclusions. In place of scientific analysis, the Royston Report is full

   of phrases such as “I believe” and “we feel.”


                                                     4
Case 6:15-cv-01855-TAD-CBW Document 351 Filed 09/04/19 Page 5 of 7 PageID #: 12468



          Although Total’s Opposition attempts to explain why Mr. Royston’s application of the

   entire-market-value rule should be used without consideration of the Georgia-Pacific factors, Mr.

   Royston’s Report is silent on the issue. Even if the Royston Report did address the issue, Mr.

   Royston still lacks the expertise and knowledge on patent valuation to make such an assertion.

   There is no evidence in his report that Mr. Royston has even read the Georgia-Pacific case. There

   is no suggestion in his report that he has ever attended any seminar or classes on calculating

   royalties in a patent case; has ever spoken on the topic; or has any practical experience in the area.

   Therefore, to avoid leaving the jury to resort to guesswork in application of damages by an “expert”

   without any qualifications applicable to the opinion and the case, the Royston Report should be

   excluded, and Mr. Royston should be precluded from testifying at trial.

   IV.    MR. ROYSTON’S REPORT CONTAINS SIX SYSTEMS THAT ARE SUBJECT
          TO PHC’S RULE 11 MOTION AND THE COURT’S ORDER EXCLUDING
          SYSTEMS WITH NO PUMP IN THE BUNKER.
          Mr. Royston’s report asserts damages based on several systems where there is no pump in

   the bunker. For example, among others, the Royston Report at Exhibit A identifies PHC-TB-15-

   W-ATV4-GSF100-ASF150-DL-1 (Baker Hughes – Oklahoma City), PHC-TB-15-W-ATV4-

   GSF100-ASF150-AGT62-152-RC (Baker Hughes Emmott Road), and PHC-TB-20-W-ATV4-

   HSF202-RC (GE Canton) do not have pumps in the bunker. See generally Motion for Sanctions

   (Dkts. 332-0 through 332-3). The Court confirmed that such systems cannot be introduced at trial

   as set forth in the Court’s recent Ruling. See Dkt. No. 327 at 6. PHC has briefed the bad faith

   assertions of infringement in its Motion for Rule 11 Sanctions and supporting memorandum.

   Those arguments are incorporated herein by reference rather than repeating for the Court. It must

   follow that if there can be no infringement through systems that have no pump inside the bunker,

   Mr. Royston cannot offer opinions on damages based upon or relying in any part on those non-

   infringing systems. To permit Mr. Royston to do otherwise would clearly and unequivocally

                                                     5
Case 6:15-cv-01855-TAD-CBW Document 351 Filed 09/04/19 Page 6 of 7 PageID #: 12469



   confuse the jury, prejudice PHC, and introduce irrelevant information that has no bearing on any

   of Mr. Royston’s conclusory and otherwise unsupported opinions.

   V.     CONCLUSION

          For the reasons discussed herein, PHC’s Motion to Exclude the Expert Testimony of John

   W. Royston and the Royston Report should be granted. Mr. Royston’s report must be excluded,

   and his testimony precluded.



          Dated: September 4, 2019

                                               Respectfully submitted,

                                               MILLER LEGAL PARTNERS PLLC

                                               /s/    Samuel F. Miller
                                               Samuel F. Miller, TN Bar No. 22936
                                               Nicholas R. Valenti, TN Bar No. 35420
                                               Hayley Hanna Baker, MO Bar No. 70101
                                               Fifth Third Center – Suite 2000
                                               424 Church Street
                                               Nashville, Tennessee 37129
                                               Tel/Fax: (615) 988-9011
                                               Email: smiller@millerlegalpartners.com
                                                      nvalenti@millerlegalpartners.com
                                                      hbaker@millerlegalpartners.com

                                               NEUNERPATE

                                               /s/ Cliff A. Lacour
                                               Brandon W. Letulier–#28657
                                               Cliff A. LaCour–#30581
                                               One Petroleum Center, Suite 200
                                               1001 West Pinhook Road
                                               Lafayette, Louisiana 70503
                                               Tel: (337) 237-7000
                                               Fax: (337) 233-9450
                                               Email: bletulier@neunerpate.com

                                               Attorneys for PHC Fluid Power, L.L.C.



                                                  6
Case 6:15-cv-01855-TAD-CBW Document 351 Filed 09/04/19 Page 7 of 7 PageID #: 12470



                                  CERTIFICATE OF SERVICE


          The undersigned certifies that on this 4th day of September 2019, a copy of the foregoing

   was served on counsel of record listed below via the Court’s ECF system:

          William W. Stagg
          Chase A. Manuel
          Steven G. Durio
          Tyler Rush
          Ryan Goudelocke
          Durio, McGoffin, Stagg & Ackermann, PC
          220 Heymann Boulevard (70503)
          Post Office Box 51308 Lafayette, LA
          70505-1308
          Bill@dmsfirm.com
          Chase@dmsfirm.com
          Buzz@dmsfirm.com
          Tyler@dmsfirm.com
          Ryan@dmsfirm.com

          Brandon W. Letulier
          Cliff A. LaCour
          NeunerPate
          One Petroleum Center, Suite 200
          1001 W. Pinhook Road
          Lafayette, LA 70503
          bletulier@neunerpate.com
          clacour@neunerpate.com

                                                      s/     Samuel F. Miller__
                                                      Samuel F. Miller




                                                  7
